Citation Nr: 1533669	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-49 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a right wrist injury.

2.  Entitlement to service connection for a chronic disability manifested by breast pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty for training from April 1983 to August 1983 and on active duty from January 2004 to May 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Atlanta, Georgia currently has jurisdiction over the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Veteran was scheduled to appear for a hearing before the Board with regard to her claims for entitlement to service connection for residuals of a right wrist injury and breast pain.  In a statement received at the RO on the day that the Veteran was scheduled to appear for her hearing, the Veteran's representative requested that the Veteran's hearing be rescheduled, as she was "out of town on emergency leave."  

In this case, the Veteran's representative notified the RO that the Veteran was unable to appear for her hearing due to an emergency, and requested that her hearing be rescheduled.  As the Veteran is entitled to a hearing before the Board with regard to her claims, her hearing before the Board should be rescheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, and notify her of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




